    Case 3:16-md-02741-VC Document 13695 Filed 09/10/21 Page 1 of 4




SHOOK, HARDY & BACON L.L.P.
Anthony R. Martinez
amartinez@shb.com
2555 Grand Blvd.
Kansas City, MO 64108
Telephone: 816-474-6550
Fax: 816-421-5547

John L. Ackley
jackley@shb.com
600 Travis Street, Suite 3400
Houston, Texas 77002
Telephone: 713-227-8008
Fax: 713-227-9508

Attorneys for Defendant,
MONSANTO COMPANY

                           UNITED STATES DISTRICT COURT

                        NORTHERN DISTRICT OF CALIFORNIA



   IN RE: ROUNDUP PRODUCTS                             MDL No. 2741
   LIABILITY LITIGATION                                Case No. 3:16-md-02741-VC


   This document relates to:


   Jeffrey M. Anderson
   Cause No. 3:19-cv-08084-VC
   (N.D. Cal)

   Angelo Bulone
   Cause No. 3:20-cv-03719-VC
   (N.D. Cal)

   Renilda Castro (Estate of Fernando Castro)
   Cause No. 3:19-cv-03887-VC
   (N.D. Cal)

   Antony Catania
   Cause No. 3:20-cv-03300-VC
   (N.D. Cal)



                                                1

           Updated Status Report for Motion to Dismiss for Failure to Submit a PFS
Case 3:16-md-02741-VC Document 13695 Filed 09/10/21 Page 2 of 4



Livier Chavez & Juan Brown
Cause No. 3:20-cv-06775-VC
(N.D. Cal)

Margot M. Henson
Cause No. 3:20-cv-02125-VC
(N.D. Cal)

Kevin Porteus
Cause No. 3:20-cv-03309-VC
(N.D. Cal)

Martin Denny Reed
Cause No. 3:19-cv-08088-VC
(N.D. Cal)

Pearl Grace Reed (Estate of Bobby Reed)
Cause No. 3:20-cv-02642-VC
(N.D. Cal)

Michael Seeley (Estate of Gina Seeley)
Cause No. 3:19-cv-08270-VC
(N.D. Cal)

Andrew Simmons
Cause No. 3:20-cv-03311-VC
(N.D. Cal)

Donna Sutliff (Estate of Timothy Sutliff)
Cause No. 3:19-cv-02832-VC
(N.D. Cal)

Robert Tignor
Cause No. 3:19-cv-02832-VC
(N.D. Cal)

Ronnie Wynne
Cause No. 3:19-cv-02832-VC
(N.D. Cal)

Jeffrey and Lorraine Westfall
Cause No. 3:21-cv-02909-VC
(N.D. Cal)




                                            2

        Updated Status Report for Motion to Dismiss for Failure to Submit a PFS
    Case 3:16-md-02741-VC Document 13695 Filed 09/10/21 Page 3 of 4




 MONSANTO COMPANY’S UPDATED STATUS REPORT REGARDING ITS MOTION
      TO DISMISS WITH PREJUDICE FOR FAILURE TO SUBMIT A PFS
       Since Defendant Monsanto Company (“Monsanto”) filed its September 10, 2021 status report

on its Motion to Dismiss certain plaintiffs for failure to submit a Plaintiff Fact Sheet (“PFS”),

Monsanto has received PFSs for Antony Catania, Kevin Porteus, and Andrew Simmons. Therefore,

of the fifteen remaining Plaintiffs subject to the Motion, the following four have not submitted a PFS

and have not been in contact with Monsanto’s counsel:
            Jeffrey M. Anderson;
            Margot M. Henson;
            Martin Denny Reed; and
            Michael Seeley (Estate of Gina Seeley).

Thus, Monsanto’s Motion to Dismiss related to these four plaintiffs is ripe for ruling by the Court and

Monsanto respectfully requests that these four Plaintiffs’ lawsuits be dismissed with prejudice.


Dated: September 10, 2021                      Respectfully submitted,

                                               SHOOK, HARDY & BACON L.L.P.

                                               By: /s/ Anthony R. Martinez
                                                       Anthony R. Martinez
                                                       Email: amartinez@shb.com
                                                       2555 Grand Blvd.
                                                       Kansas City, MO 64108
                                                       Telephone: 816-474-6550
                                                       Fax: 816-421-5547
                                               By: /s/ John L. Ackley
                                                    John L. Ackley
                                                    Texas Bar No. 24108036
                                                    E-mail: jackley@shb.com
                                                    600 Travis, Suite 3400
                                                    Houston, Texas 77002-2926
                                                    Telephone: 713-227-8008
                                                    Fax: 713-227-9508

                                               Attorneys for Defendant,
                                               MONSANTO COMPANY



                                                  3

            Updated Status Report for Motion to Dismiss for Failure to Submit a PFS
    Case 3:16-md-02741-VC Document 13695 Filed 09/10/21 Page 4 of 4




                                  CERTIFICATE OF SERVICE

        I, John Ackley, hereby certify that on September 10, 2021, the foregoing document was

filed via the Court’s CM/ECF system, which will automatically serve and send email notification

of such filing to all registered attorneys of record.


                                                    /s/ John L. Ackley
                                                    John L. Ackley




                                                   4

            Updated Status Report for Motion to Dismiss for Failure to Submit a PFS
